DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 03/01/2022 has been entered.  Claims 1-20 are pending for examination. Claims 16-20 newly added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher.

Regarding claim 1, Black teaches, a computing input device comprising: 
a glove to be worn by a user (Black; activity defined by a user’s hand as the glove that being worn on the user hand; paragraph 59); and 
a self-contained haptic feedback system disposed on the glove (Black; as shown in figure 6, glove interface provide haptic feedback, a plurality of fluid pockets configured to correspond to the various segments of the user’s hand and filled with a fluid (gas or liquid) to provide haptic feedback; paragraph 76), the self- contained haptic feedback system comprising: 
a sensor disposed in the glove to collect information from an inserted hand (Black; fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90); 
an inflatable haptic feedback device positioned over a palm region of the glove (Black; as shown in figure 6, fluid pockets 604d, 606d, 608d and 610d position on the front palmer side; paragraph 77); and 
a control system to provide fluidic and electronic control over the inflatable haptic feedback device (Black; as shown in figure 7, fluid channels 700a and 700b are alongside of the glove and pump 702a and 702b controlled by a pump controller 706 to control the filling or drainage of fluid on one or both channels 700a and 700b; paragraph 79).
Black does not teach expressly, 
the inflatable haptic feedback device extending continuously over a majority of the palm region of the glove
However, Messingher teaches,
the inflatable haptic feedback device extending continuously over a majority of the palm region of the glove (Messingher; as shown in figure 6B, conductive pad 608 and additional padding can be defined by an inflatable device embedded in palm region of the glove interface object, and provide a sensation of an object being held in the hand (conductive device 608 and additional padding cover majority of the palm with glove); paragraph 169).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Messingher’s technique of conductive device with inflated padding on palm region to provide sensation to modify glove receives the haptic feedback of Black. The motivation for doing so would have been to enable user to receive vibration sensation to the particular location to quickly alert user.

Regarding claim 2, Black and Messingher teaches all of the claim 1. Black further teaches,
wherein the control system comprises a pump disposed on the glove to inflate and deflate the inflatable haptic feedback device based on received control data (Black; as shown in figure 7, fluid channels 700a and 700b are alongside of the glove and pump 702a and 702b controlled by a pump controller 706 to control the filling or drainage of fluid on one or both channels 700a and 700b; paragraph 79).

Regarding claim 4, Black and Messingher teaches all of the claim 1. Black further teaches,
wherein the control system is disposed on a wrist region of the glove (Black; the controller 414 on a wrist portion of the glove; paragraph 67)

Regarding claim 5, Black and Messingher teaches all of the claim 1. Black further teaches,
wherein the inflatable haptic feedback device is inflated to replicate a virtual object in an enhanced reality environment (Black; fluid pockets selectively filled or drained to provide haptic feedback and simulate the feeling of holding an object, simulate to feel touch and simulate to touching different portions of a virtual object to different degrees (e.g. object with surface variations); paragraph 78, also glove object can be applied to provide real-time control of a virtual hand in a virtual environment; paragraph 99).

Regarding claim 6, Black and Messingher teaches all of the claim 1. Black further teaches,
wherein the control system comprises an input/output device to allow data transmission to and from the control system (Black; communication interface is configured to communicate data to/from other devices; paragraph 90, further, as shown in figure 16, glove interface include communication link 1636 for connection to other devices  (Glove controller able to receive/transmit data from other devices); paragraphs 102-105)
 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher as applied to claim 1 above, and further in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift.

Regarding claim 3, Black and Messingher teaches all of the claim 1. Black and Messingher do not teach expressly, 
a flexible battery disposed on a dorsal region of the glove to power the self-contained haptic feedback system
However, Swift teaches,
a flexible battery disposed on a dorsal region of the glove to power the self-contained haptic feedback system (Swift; as shown in figure 6 wherein the battery element 33 mounted around the wrist portion and a flexible film circuit computer 34 also mount around wrist portion; col 6 line 47-57)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Swift’s technique of mounting battery on gloves around wrist portion to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation of Black and Messingher. The motivation for doing so would have been to conveniently obtain the necessary power on gloves quickly transmit and receive information.



Claims 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher as applied to claim 1 above, and further in view of Keller et al. (US Pub. 2017/0168576, submitted in IDS dated 09/28/2020) hereinafter Keller.

Regarding claim 7, Black and Messingher all of the claim 1. Black and Messingher do not teach expressly, 
wherein the glove comprises a flexible fabric disposed over the inflatable haptic feedback device
However, Keller teaches,
wherein the glove comprises a flexible fabric disposed over the inflatable haptic feedback device (Keller; gloves body material include silicone, textiles, thermoset/thermoplastic polymers, thin steel, or some combination thereof (textiles materials is stretchable, also, thermoplastic also stretchable); paragraph 50, further, further, the glove body 210 is an apparatus covering a hand. The glove body 210 is a garment that is coupled to the sensor 260, the haptic apparatus 220, the actuator 230, and the tendon 240 (garment stretchable material); paragraph 45)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Keller’s technique of gloves covered by textile material to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation of Black and Messingher. The motivation for doing so would have been to efficiently and easy movement of hand to enable manipulation of the object.

Regarding claim 8, Black teaches, a method comprising:
receiving from a computing input device, interaction data indicating interaction of a virtual hand of a user within an enhanced reality environment (Black; fluid pockets selectively filled or drained to provide haptic feedback and simulate the feeling of holding an object, simulate to feel touch and simulate to touching different portions of a virtual object to different degrees (e.g. object with surface variations); paragraph 78, also glove object can be applied to provide real-time control of a virtual hand in a virtual environment; paragraph 99, further, fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90); 
converting the interaction data into control data to activate an inflatable haptic feedback device, which inflatable haptic feedback device is located in a palm region of a glove (Black; as shown in figure 6, fluid pockets 604d, 606d, 608d and 610d position on the front palmer side; paragraph 77); and 
actuating a pump disposed on the glove to inflate the inflatable haptic feedback device based on the control data (Black; as shown in figure 7, fluid channels 700a and 700b are alongside of the glove and pump 702a and 702b controlled by a pump controller 706 to control the filling or drainage of fluid on one or both channels 700a and 700b; paragraph 79).
Black does not teach expressly,
stretch a stretchable material covering the inflatable haptic feedback device
However, Keller teaches,
stretch a stretchable material covering the inflatable haptic feedback device (Keller; gloves body material include silicone, textiles, thermoset/thermoplastic polymers, thin steel, or some combination thereof (textiles materials is stretchable, also, thermoplastic also stretchable); paragraph 50, further, the glove body 210 is an apparatus covering a hand. The glove body 210 is a garment that is coupled to the sensor 260, the haptic apparatus 220, the actuator 230, and the tendon 240 (garment stretchable material); paragraph 45)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Keller’s technique of gloves covered by textile material to modify glove receives the haptic feedback of Black. The motivation for doing so would have been to efficiently and easy movement of hand to enable manipulation of the object

Regarding claim 9, Black and Keller teaches all of the claim 8. Black further teaches,
receiving, from a sensor on the glove, information from an inserted hand and wherein the haptic feedback is provided based on collected information (Black; fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90)

Regarding claim 10, Black and Keller teaches all of the claim 8. Black further teaches,
receiving, from a sensor on the glove, information from an inserted hand (Black; fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90); and 
generating a virtual representation of the inserted hand in an enhanced reality environment (Black; virtual hand shown when manipulate or interact with specific object and pose or movement of the user hand/fingers by tracking the glove that recognized and correlated to produce specific input generate in virtual environment, also virtual hand might be shown when specific object is present in the virtual scene; paragraphs 101-102)

Regarding claim 19, Black and Messingher all of the claim 1. Black and Messingher do not teach expressly, 
a stretchable material covering the inflatable haptic feedback device
However, Keller teaches,
a stretchable material covering the inflatable haptic feedback device (Keller; gloves body material include silicone, textiles, thermoset/thermoplastic polymers, thin steel, or some combination thereof (textiles materials is stretchable, also, thermoplastic also stretchable); paragraph 50, further, further, the glove body 210 is an apparatus covering a hand. The glove body 210 is a garment that is coupled to the sensor 260, the haptic apparatus 220, the actuator 230, and the tendon 240 (garment stretchable material); paragraph 45)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Keller’s technique of gloves covered by textile material to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation of Black and Messingher. The motivation for doing so would have been to efficiently and easy movement of hand to enable manipulation of the object.



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift.

Regarding claim 11, Black teaches, a computing input device comprising:
a glove to be worn by a user (Black; activity defined by a user’s hand as the glove that being worn on the user hand; paragraph 59); 
a self-contained haptic feedback system disposed on the glove (Black; as shown in figure 6, glove interface provide haptic feedback, a plurality of fluid pockets configured to correspond to the various segments of the user’s hand and filled with a fluid (gas or liquid) to provide haptic feedback; paragraph 76), the self- contained haptic feedback system comprising: 16WO 2019/226148PCT/US2018/033649 
a plurality of sensors to collect information from an inserted hand, the plurality of sensors comprising a first set of sensors to generate position data (Black; fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90); 
an inflatable haptic feedback device positioned over a palm region of the glove (Black; as shown in figure 6, fluid pockets 604d, 606d, 608d and 610d position on the front palmer side; paragraph 77); 
a pump disposed on the glove to inflate and deflate the inflatable haptic feedback device based on received control data (Black; as shown in figure 7, fluid channels 700a and 700b are alongside of the glove and pump 702a and 702b controlled by a pump controller 706 to control the filling or drainage of fluid on one or both channels 700a and 700b; paragraph 79); 
a control system disposed on the glove to, based on the position data, form a representation of the inserted hand in an enhanced reality environment (Black; fluid pockets selectively filled or drained to provide haptic feedback and simulate the feeling of holding an object, simulate to feel touch and simulate to touching different portions of a virtual object to different degrees (e.g. object with surface variations); paragraph 78, also glove object can be applied to provide real-time control of a virtual hand in a virtual environment; paragraph 99, further, fig. 15A; glove includes flex sensor, pressure sensor inertial sensor and data stream processor process sensor data of sensed activity, identifying poses, gestures, movements (sensor collecting hand with gloves activity); paragraph 90); and 
an additional haptic feedback device disposed on the glove (Black; as shown in figure 6, fluid pockets 604d, 606d, 608d and 610d position on the front palmer side; paragraph 77).
Black does not teach expressly,
a flexible battery disposed on a dorsal region of the glove to power the plurality of sensors, the inflatable haptic feedback device, and the pump; 
However, Swift teaches,
a flexible battery disposed on a dorsal region of the glove to power the plurality of sensors, the inflatable haptic feedback device, and the pump (Swift; as shown in figure 6 wherein the battery element 33 mounted around the wrist portion and a flexible film circuit computer 34 also mount around wrist portion (battery powered gloves sensor and pump); col 6 line 47-57)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Swift’s technique of mounting battery on gloves around wrist portion to modify glove receives the haptic feedback of Black. The motivation for doing so would have been to conveniently obtain the necessary power on gloves to quickly transmit and receive information.

Regarding claim 12, Black and Swift teaches all of the claim 11. Black further teaches, the plurality of sensors comprise sensors selected from the group consisting of: 
heat sensors (Black; tactile feedback form of various kind of tactile sensations such as temperature feedback; paragraph 57); 
pressure sensors (Black; tactile feedback form of various kind of tactile sensations such as pressure feedback; paragraph 57, and pressure sensors 1512; paragraph 90); and 
motion sensors (Black; motion sensor 300 included in the HMD 102; paragraph 53); and 
the additional haptic feedback devices comprise devices selected from the group consisting of: heat feedback devices (Black; tactile feedback form of various kind of tactile sensations such as temperature feedback; paragraph 57); 
pressure feedback devices (Black; tactile feedback form of various kind of tactile sensations such as pressure feedback; paragraph 57); and 
vibration feedback devices (Black; tactile feedback form of various kind of tactile sensations such as vibration feedback; paragraph 57)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift as applied to claim 11 above, and further in view of Rimon et al. (US Pub. 2016/0274662) hereinafter Rimon.

Regarding claim 13, Black and Swift teaches all of the claim 11. Black and Swift do not teach expressly,
wherein the additional inflatable haptic feedback device is positioned over the palm region of the glove, the inflatable haptic feedback device extending continuously over a majority of the palm region of the glove except for a single division between two inflatable devices on separate parts of the palm region
However, Rimon teaches,
wherein the additional inflatable haptic feedback device is positioned over the palm region of the glove, the inflatable haptic feedback device extending continuously over a majority of the palm region of the glove except for a single division between two inflatable devices on separate parts of the palm region (Rimon; haptic devices can be applied to only the palm side of the user's hand or only the backside of the user's hand or both sides of the user's hand and different portions of the palm and the backside of the user's hand; paragraph 78, further, there are two different haptic feedback area 802, 806, 804 and 808 (also area 803-804 and 805 shown in figure 8 and these are separate parts) and that provide the sensation;  paragraphs 72, 76)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Rimon’s technique of plural haptic feedback device on palm area to modify glove receives the haptic feedback, and mounting battery on gloves around wrist portion of Black and Swift. The motivation for doing so would have been to improve haptic feedback when user movement of hand with different form, poster and direction to receive accurately haptic feedback.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift as applied to claim 11 above, and further in view of Hoang et al. (US Pub. 2014/0125577, submitted in IDS dated 09/28/2020) hereinafter Hoang.

Regarding claim 14, Black and Swift teaches all of the claim 11. Black and Swift do not teach expressly,
wherein the flexible battery is charged wirelessly from a power source.
However, Hoang teaches,
wherein the flexible battery is charged wirelessly from a power source (Hoang; power supplied by wireless communication protocols such as RF and IR based protocols (eg ZigBee, IEEE 802.11, IRDA, etc); paragraph 56)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hoang’s technique of power supply using wireless communication protocol to modify glove receives the haptic feedback, and mounting battery on gloves around wrist portion of Black and Swift. The motivation for doing so would have been to conveniently obtain the necessary power wirelessly on gloves to manipulate easily to acquire haptic feedback.

Regarding claim 15, Black and Swift teaches all of the claim 11. Black and Swift do not teach expressly,
wherein the flexible battery is charged via a wire to a power source.
However, Hoang teaches,
wherein the flexible battery is charged via a wire to a power source (Hoang; power could be supplied over a wired connection, such as to a power supply and computer worn by the user in a backpack (or elsewhere) to maintain mobility, or to an independent power supply and computer (i.e. not worn by the user); paragraph 56)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hoang’s technique of power supply with wired connection to modify glove receives the haptic feedback, and mounting battery on gloves around wrist portion of Black and Swift. The motivation for doing so would have been to conveniently obtain the necessary power supply continuously on gloves without any interruption to manipulate easily to acquire haptic feedback.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher as applied to claim 1 above, and further in view of Park (US Pub 2014/0336669).

Regarding claim 16, Black and Messingher all of the claim 1. Black further teaches,
a flexible battery on the glove (Black; battery 1606 is provided as a power source for the glove interface object 104A; paragraph 102); 58592806817/042,495 
Black and Messingher do not teach expressly, 
a window in the glove through which the flexible battery receives an optical charging stream
However, Park teaches,
a window in the glove through which the flexible battery receives an optical charging stream (Park; a rechargeable battery may be installed on a desired region (that may or may not be predetermined), in which the controller 440 is provided and the controller 440 may transmit data without a wired connection in a state that the battery is charged; paragraph 98).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Park’s technique of wireless battery charging to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation of Black and Messingher. The motivation for doing so would have been to efficiently quickly and easily charging battery without wired.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher as applied to claim 1 above, and further in view of Piccionelli (US Pub 2017/0221465).

Regarding claim 17, Black and Messingher all of the claim 1. Black and Messingher do not teach expressly, 
a thermoelectric generator to generate electrical power from a user's skin while wearing the glove and to charge a battery on the glove 
However, Piccionelli teaches,
a thermoelectric generator to generate electrical power from a user's skin while wearing the glove and to charge a battery on the glove (Piccionelli;  electricity generated from a thermoelectric material such as Power Felt in contact with a user's body provides sufficient current to operate the inventive devices example glove of thermoelectric material, provides electricity to a plurality of finger ring remote controllers and/or other wearable or graspable devices; paragraph 51).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Piccionelli’s technique of providing electric power in glove with thermoelectric material to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation of Black and Messingher. The motivation for doing so would have been to beneficially utilized power supply can take the form with efficiently quickly and continuously charging battery.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Messingher et al. (US Pub 2018/0260025) hereinafter Messingher and further in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift as applied to claim 3 above, and further in view of Hashimoto et al. (US Pub 2018/0039303) hereinafter Hashimoto.

Regarding claim 18, Black, Messingher and Swift teaches all of the claim 3. Black, Messingher and Swift do not teach expressly, 
wherein the flexible battery is photovoltaic
However, Hashimoto teaches,
wherein the flexible battery is photovoltaic (Hashimoto; the flexible, wearable apparatus can include a photovoltaic cell that will charge a battery while the flexible, wearable apparatus is exposed to light (wearable apparatus includes battery with photovoltaic cell); paragraph 69).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Swift’s technique of mounting battery on gloves around wrist portion to modify glove receives the haptic feedback, and conductive device with inflated padding on palm region to provide sensation, and mounting battery on gloves around wrist portion of Black Messingher and Swift. The motivation for doing so would have been to conveniently obtain the necessary power with low in manufacturing cost, and is energy-saving and environment-friendly.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2016/0363997, submitted in IDS dated 09/28/2020) hereinafter Black in view of Swift et al. (US Pat 6,098,886, submitted in IDS dated 09/28/2020) hereinafter Swift as applied to claim 11 above, and further in view of Keller et al. (US Pub. 2017/0168576, submitted in IDS dated 09/28/2020) hereinafter Keller.

Regarding claim 20, Black and Swift teaches all of the claim 11. Black and Swift do not teach expressly,
a stretchable material covering the inflatable haptic feedback device
However, Keller teaches,
a stretchable material covering the inflatable haptic feedback device (Keller; gloves body material include silicone, textiles, thermoset/thermoplastic polymers, thin steel, or some combination thereof (textiles materials is stretchable, also, thermoplastic also stretchable); paragraph 50, further, further, the glove body 210 is an apparatus covering a hand. The glove body 210 is a garment that is coupled to the sensor 260, the haptic apparatus 220, the actuator 230, and the tendon 240 (garment stretchable material); paragraph 45)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Keller’s technique of gloves covered by textile to modify glove receives the haptic feedback, and mounting battery on gloves around wrist portion of Black and Swift. The motivation for doing so would have been to efficiently and easy movement of hand to enable manipulation of the object.


Response to Arguments

In the remarks, pages 8, applicant argued that Black does not teach “the inflatable haptic feedback device extending continuously over a majority of the palm region of the glove” as amended in claim 1 and remarks on page 9 "Black does not teach expressly, wherein the glove comprises a flexible fabric disposed over the inflatable haptic feedback device" as amended in claim 8. Applicant’s argument have been considered, but are moot in view of new ground of rejection.
Applicant remarks on page 11, that Black in view Swift, does not suggest " "a flexible battery disposed on a dorsal region of the glove to power the plurality of sensors, the inflatable haptic feedback device, and the pump."  as required in claim 11.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claim 11 only based on the combination of Black and Swift (see rejection above and rejection mailed 12/20/2021).
Second, Swift does disclosed as shown in figure 6 wherein, flexible (portable) battery mounted on the wrist portion or can provided elsewhere in the glove and this implies that battery is portable and mount anywhere on the glove to power up the sensors and pump. (see col 6 line 47-57). 
Therefore, the combination of Black and Swift teaches the claimed limitation as required in claims 11.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Kerr et al. (US 2017/0300115 A1) teaches two additional pouches placed over the palm with gloves ([0140]). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143